IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0576
                               Filed June 20, 2018


IN THE INTEREST OF L.K., J.K., C.C., and M.C.,
Minor Children,

J.K., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Craig M.

Dreismeier, District Associate Judge.



      A mother appeals the termination of her parental rights to her children.

AFFIRMED.



      Scott D. Strait, Council Bluffs, for appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Maura C. Goaley of Maura C. Goaley, Attorney at Law, Council Bluffs,

guardian ad litem for minor children.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her four children.

She contends the State failed to prove the grounds for termination by clear and

convincing evidence and the State failed to make reasonable efforts to reunify her

with the children. She also contends that termination is not in the children’s best

interests.

       We review termination proceedings de novo. See In re A.M., 843 N.W.2d
100, 110 (Iowa 2014). In doing so, we are not bound by the juvenile court’s findings

of fact, although we give them weight, especially those concerning witness

credibility. See id.

       The mother has a long history of involvement with the Iowa Department of

Human Services (DHS), with four child-abuse assessments completed between

2004 and 2010 finding the mother denied her children critical care due to her

methamphetamine use. After the DHS received reports in December 2016 that

the mother was using methamphetamine intravenously in the home, the juvenile

court entered an order removing the children from her care. In the fourteen months

that followed, the mother failed to complete substance-abuse treatment, remained

unemployed, lost her housing, was arrested, and was jailed until she bonded out.

The State filed a petition seeking to terminate her parental rights in December

2017. Following a hearing in February 2018, the juvenile court granted the State’s

petition.

       In order to terminate parental rights, the juvenile court must first find clear

and convincing evidence supporting one of the grounds for termination listed under

Iowa Code section 232.116(1) (2017). See In re D.W., 791 N.W.2d 703, 706 (Iowa
                                           3


2010). The juvenile court found the State met its burden of proving the grounds

for termination set forth in section 232.116(1)(e), (f), and (l). We need only find

grounds to terminate parental rights under one of the sections cited by the juvenile

court to affirm. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999).

         To terminate parental rights under section 232.116(1)(f), the State must

prove:

                (1) The child is four years of age or older.
                (2) The child has been adjudicated a child in need of
         assistance pursuant to section 232.96.
                (3) The child has been removed from the physical custody of
         the child’s parents for at least twelve of the last eighteen months, or
         for the last twelve consecutive months and any trial period at home
         has been less than thirty days.
                 (4) There is clear and convincing evidence that at the present
         time the child cannot be returned to the custody of the child’s parents
         as provided in section 232.102.

The mother does not dispute that the first three requirements for termination under

this section have been proved. She instead argues there is insufficient evidence

regarding the requirement of section 232.116(1)(f)(4) because her testimony

supports a finding that the children could be returned to her care “within a

reasonable period of time.”       This is not the correct standard under section

232.116(1)(f). The question is whether the children could be returned to her

custody at the time of the termination hearing. See Iowa Code § 232.116(1)(f)(4);

D.W., 791 N.W.2d at 707 (interpreting the term “at the present time” to mean “at

the time of the termination hearing”); see also A.M., 843 N.W.2d at 111 (“At issue

is whether [the child] could be returned to the custody of her parents under section

232.102 at the time of the hearing.”).
                                             4


         Clear and convincing evidence shows the children could not be returned to

the mother’s care at the time of the termination hearing. As the juvenile court

noted,

         Over twelve months have gone by and we are no closer to returning
         the children now than when they were removed. Any progress made
         by [the mother] with the terms of the case plan ha[s] been short lived.
         All visits which have occurred have been on a supervised basis. The
         [mother has] not actively worked toward complying with the terms of
         the case plan. [Her] substance abuse [is a] serious problem[]. [The
         mother has] a long history of substance abuse. [She] actively
         opposed participating with inpatient treatment when the same was
         initially recommended. [The mother has not] completed any form of
         substance-abuse treatment during the last fourteen months. [Nor]
         was [she] involved with treatment at the time of the termination
         hearing. These issues remain unresolved. [The mother says she is]
         committed to changing and getting these issues resolved; however,
         over a year has gone by with no results. It will take active
         participation in treatment for an extended period of time to properly
         address [her] issues. [The mother has not] actively participated in
         treatment for the past fourteen months. Further, [the mother does
         not have] appropriate housing for the children. In addition to
         substance-abuse issues, barriers with housing, employment, and
         [her relationship] still need to be resolved as well. Additional time will
         not eliminate the barriers preventing reunification from occurring.

The evidence supports this finding, which we adopt as our own.

         The mother next argues the State failed to make reasonable efforts to

reunify her with the children. However, “[c]hallenges to the plan for reunification

should have come when the plan was entered.” In re L.M.W., 518 N.W.2d 804,

807 (Iowa Ct. App. 1994).        A parent must challenge the fact reasonable efforts

have not been utilized or make a request for specific services at the removal or

review hearing.      See id.    “It is too late to challenge the service plan at the

termination hearing.” Id. Throughout the child-in-need-of-assistance proceedings,

the juvenile court found in each of its orders that reasonable efforts had been made

to prevent or eliminate the need for the children’s removal from the home. The
                                           5


mother fails to cite to where she challenged the sufficiency of the services offered

to her or what additional services she sought. The issue is not preserved for our

review. See S.R., 600 N.W.2d at 65.

       Finally, the mother argues that termination is not in the children’s best

interests. She argues that termination would be detrimental to the children’s

mental and emotional wellbeing. In making the best-interests determination, the

primary considerations are “the child’s safety,” “the best placement for furthering

the long-term nurturing and growth of the child,” and “the physical, mental, and

emotional condition and needs of the child.” In re P.L., 778 N.W.2d 33, 37 (Iowa

2010) (quoting Iowa Code § 232.116(2)). The “defining elements in a child’s best

interest” are the child’s safety and “need for a permanent home.” In re J.E., 723
N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially).

       At the time of termination, the children were nine years of age or older and

had formed significant bonds with the mother. However, the mother’s unresolved

substance-abuse and domestic-violence issues, along with her unemployment and

unstable housing, raise concerns about the mother’s ability to care for herself,

much less her children. These issues have caused the children emotional harm

and placed them in danger of physical harm. The DHS social work case manager

testified that the children “feel very frustrated” that the mother has failed to take the

necessary action to provide permanency. She explained that the children have

anxiety about the prospect of reunification rather than termination because

“although they would like to go home, they very much have significant concerns

that it would be only in the short future that they would be back to how things are.”

In contrast, the children have been in the care of relatives since their removal.
                                           6


These relatives have provided the consistency and permanency the children need.

They intend to adopt the children.

       Children are not equipped with pause buttons; delaying the children’s

permanency in favor of a parent is contrary to the children’s best interests. See

A.M., 843 N.W.2d at 112 (noting children must not be deprived permanency on the

hope that someday the parent will be able to provide a stable home); In re A.C.,

415 N.W.2d 609, 614 (Iowa 1987). Once the grounds for termination have been

proved, time is of the essence. See A.C., 415 N.W.2d at 614 (“It is unnecessary

to take from the children’s future any more than is demanded by statute. Stated

otherwise, plans which extend the twelve-month period during which parents

attempt to become adequate in parenting skills should be viewed with a sense of

urgency.”); see also In re R.J., 436 N.W.2d 630, 636 (Iowa 1989) (noting that once

the time period for reunification set by the legislature has expired, “patience on

behalf of the parent can quickly translate into intolerable hardship for the children”).

Terminating the mother’s parental rights will eliminate the uncertainty in the

children’s lives and provide the children with the permanent safe home they

require. Accordingly, the children’s best interests are served by terminating the

mother’s parental rights, and we affirm.

       AFFIRMED.